Citation Nr: 0919244	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-04 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a nervous condition and 
residuals of a back injury for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1946 to January 
1948.  The Veteran died in January 1995.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In February 2005, the appellant requested a personal hearing 
before a member of the Board at the Huntington RO.  The 
hearing was scheduled for March 2007, and the appellant was 
timely notified.  She did not report for this hearing and has 
provided no explanation for her failure to report.  The 
appellant's hearing request, therefore, is deemed withdrawn.  
See 38 C.F.R. §§ 20.702(d); 20.704(d) (2008).


FINDINGS OF FACT

1.  The Veteran died in January 1995 from anoxic 
encephalopathy, due to cardiac arrest.

2.  At the time of his death service connection was not in 
effect for any disability.

3.  Claims of entitlement to service connection for a nervous 
disorder and residuals of a back injury were pending at the 
time of the Veteran's death.

4.  An acquired psychiatric disorder was not shown to be 
etiologically related to active duty service.

5.  The Veteran was not diagnosed with a back disability.

CONCLUSION OF LAW

The appellant is not entitled to accrued benefits based upon 
the Veteran's pending claim of entitlement to service 
connection for a nervous disorder and residuals of a back 
injury.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.160, 
3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence 
dated in February 2004 of the information and evidence needed 
to substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the appellant of how 
disability evaluations and effective dates are assigned.  The 
record, however, shows that any prejudice that failure caused 
was harmless, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.


Analysis

The Veteran died in January 1995 from anoxic encephalopathy, 
due to cardiac arrest.  The appellant claims entitlement to 
service connection for a nervous disorder and a back disorder 
for accrued benefit purposes.

Upon the death of a veteran a surviving spouse may be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of his or her death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when he died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2008).

The application for accrued benefits must be filed within one 
year after the date of the veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See Veterans Benefits Act of 2003, § 104, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, that 
amendment is applicable only with respect to deaths occurring 
on or after December 16, 2003, when the Act became law.  As 
the Veteran in this case died in January 1995, the recent 
amendments are not applicable to the appellant's claim.  
Therefore, the previous two-year limitation on the benefit- 
payable period still applies.  In Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit concluded that, for a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."

Thus, for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the appellant has standing to 
file a claim for accrued benefits, (ii) the veteran had a 
claim pending at the time of his death, (iii) the veteran 
would have prevailed on the claim if he had not died; and 
(iv) the claim for accrued benefits was filed within one year 
of the veteran's death.  38 U.S.C.A. § 5101(a), 5121; 38 
C.F.R. § 3.1000.

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death. See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Generally, only evidence 
contained in the claims file at the time of the veteran's 
death will be considered when reviewing a claim for accrued 
benefits.  This includes service department and VA medical 
records, which are considered to be constructively in the 
claims file at the date of death, even though they may not 
physically be in the file until after that date.  38 C.F.R. § 
3.1000(d)(4).  Thus, after the Veteran's death the appellant 
cannot furnish, and VA cannot develop additional evidence 
that might better substantiate the claim of entitlement to 
accrued benefits.

Service connection is granted if it is shown the veteran has 
a disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.306 (2008).  Establishing 
service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.303 (2008).  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

The Board finds that the appellant has established three of 
the four elements from 38 U.S.C.A. § 5121.  The appellant has 
not established that the Veteran would have prevailed on the 
claim if he had not died.

The appellant is the surviving spouse of the Veteran.  
Therefore, she has standing to file an accrued benefits 
claim.  Id. at (a)(2)(A).

The Veteran filed a claim of entitlement to service 
connection for a nervous condition and residuals of a back 
injury in May 1964.  In July 1964, the Veteran's claims were 
deferred pending receipt of service treatment records.  A 
final decision was not determined due to the lack of evidence 
requested.  

In November 1993, the Veteran requested to "reopen" his 
claims.  The Veteran did not submit any evidence.  In a March 
1994 letter, the RO explained that necessary evidence had not 
been received from the Veteran, and no further action could 
be taken on his claims.  The Veteran was provided one year to 
submit the required evidence.  That one year had not 
transpired before the Veteran's death.  Hence, VA considers 
the May 1964 claim to still be pending.

The appellant also filed a timely claim.  In February 1995, 
the appellant filed a claim for benefits.  VA interpreted her 
claim to be one for dependency and indemnity compensation.  
The claim was denied by the Board in a January 1997 decision.  

In September 1999, the appellant filed another claim for 
"survivor's benefits."  An attorney submitted a letter in 
June 2000, explaining that the appellant's claim was 
misconstrued and she had actually submitted a claim for 
accrued benefits in February 1995.  The February 1995 claim 
asserted that the Veteran should have been service connected.  
VA found the attorney's explanation to be credible.  
Therefore, as the appellant filed her original claim in 
February 1995, less than a year after the Veteran's death, 
the claim is considered timely.  Id. at (c).

The remaining issue is whether the Veteran would have 
prevailed on the service-connection claim if he had not died.  
In December 1963, the Veteran was admitted to the psychiatric 
unit at a VA hospital.  He was diagnosed with chronic, 
moderate, unimproved schizophrenic reaction and alcoholism.  
The Board finds that qualifies as a disability.

The record, however, preponderates against finding that the 
Veteran incurred this disability during active duty service.  
The Veteran's service treatment records are silent for any 
complaints of or treatment for a psychiatric disability.  His 
January 1948 discharge examination revealed no evidence of 
abnormal psyche, to include depression, instability, or 
worries.  The Veteran was found fit to perform active duty 
and for release from the military.  The Veteran was not 
treated for psychiatric symptoms until over a decade later.  
While not a dispositive factor, a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
reviewable record is also silent as to a competent nexus 
opinion relating the Veteran's psychiatric disorder to his 
active duty service.  Without these elements, the claim of 
entitlement to service connection for a nervous condition is 
denied.

The Board also finds that the claim of entitlement to service 
connection for residuals from a back injury on an accrued 
basis must be denied.  No back injury was documented in 
service.  At discharge, the Veteran's spine was normal.  
During and postservice, the medical record was completely 
silent as to a diagnosis of the a back disorder.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim of entitlement to service connection 
for residuals of a back injury on an accrued basis must be 
denied because the first essential criterion for the grant of 
service connection-competent evidence of the disability for 
which service connection is sought-is not met.

While the appellant contends that the Veteran's disabilities 
are related to his period of active duty, her statements do 
not constitute competent evidence of a medical nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (where 
the determinative issue involves medical causation or a 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the appellant's claim, however, the doctrine is not 
for application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a nervous condition and 
residuals of a back injury for accrued benefit purposes is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


